In The
                   Court of Appeals
     Sixth Appellate District of Texas at Texarkana


                          No. 06-22-00044-CV




IN THE INTEREST OF G.R., A.R., M.R., R.R., R.R., AND R.R., CHILDREN




               On Appeal from the County Court at Law
                       Panola County, Texas
                     Trial Court No. 2020-291




             Before Morriss, C.J., Stevens and van Cleef, JJ.
              Memorandum Opinion by Justice van Cleef
                                     MEMORANDUM OPINION

        This is an appeal from a judgment terminating Father’s and Mother’s parental rights to

their six children, G.R., A.R., M.R., R.R., R.R., and R.R.,1 on grounds that Father and Mother

knowingly placed or knowingly allowed the children to remain in conditions or surroundings that

endangered their physical or emotional well-being, engaged in conduct or knowingly placed the

children with persons who engaged in conduct that endangered the physical or emotional well-

being of the children, and failed to follow court orders setting forth the actions required for them

to obtain the children’s return. See TEX. FAM. CODE ANN. § 161.001(b)(1)(D), (E), (O). The

trial court further found that termination was in the children’s best interests. See TEX. FAM.

CODE ANN. § 161.001(b)(2). Father’s and Mother’s court-appointed appellate attorneys have

filed motions to withdraw and briefs discussing the applicable law and evaluating the entire

record in this case. Counsel for both parents conclude that no non-frivolous grounds can be

advanced to support reversal of the trial court’s judgment. Because we agree, we affirm the trial

court’s judgment.

        Father’s and Mother’s attorneys have filed separate briefs, both of which state that they

have reviewed the record and have found no genuinely arguable issues that could be raised on

appeal. The briefs set out the procedural history of the case and summarize the evidence elicited

during the trial court proceedings. Meeting the requirements of Anders v. California, counsel

have each provided a professional evaluation of the record demonstrating why there are no

arguable grounds to be advanced. Anders v. California, 386 U.S. 738, 743–44 (1967); In re

1
We use initials to protect the identity of the children and refer to their parents as Father and Mother. See TEX. R.
APP. P. 9.8.
                                                         2
Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App. 2008) (orig. proceeding); see In re P.M., 520

S.W.3d 24, 27 (Tex. 2016) (per curiam) (recognizing that Anders procedures apply in parental-

rights termination cases).

       On September 14, 2022, Father’s counsel mailed Father copies of the brief and the

motion to withdraw, as well as a motion for pro se access to the appellate record lacking only

Father’s signature. Father was informed of his rights to review the record and file a pro se

response. Also, on September 14, 2022, Mother’s counsel mailed Mother copies of the brief and

the motion to withdraw, as well as a motion for pro se access to the appellate record lacking only

Mother’s signature. By letter dated September 21, 2022, this Court informed Father and Mother

that their respective pro se motions for access to the appellate record were due on or before

September 28, 2022. On October 11, 2022, this Court further informed Father and Mother that

the case would be set for submission on the briefs on November 1, 2022, and that any pro se

brief filed before then would be considered. We received neither a pro se response nor a motion

requesting an extension of time in which to file such a response from either Father or Mother.

       We have determined that this appeal is wholly frivolous.         We have independently

reviewed the entire appellate record and, like counsel, have determined that no arguable issue

supports an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).

Therefore, we affirm the trial court’s judgment.

       Even so, we deny the respective motions to withdraw. See In re P.M., 520 S.W.3d at 27

(noting that, in parental-rights termination cases, court-appointed counsel’s duty to his client

generally extends “through the exhaustion of appeals” “including the filing of a petition for

                                                   3
review” in the Texas Supreme Court). If either Father or Mother desires to pursue this matter in

the Texas Supreme Court, counsel may fulfill his or her duty “by filing a petition for review that

satisfies the standards for an Anders brief.” See id. at 28.

       We affirm the judgment of the trial court.




                                               Charles van Cleef
                                               Justice

Date Submitted:        November 1, 2022
Date Decided:          November 2, 2022




                                                  4